DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is Non-Final Office Action in response to application filed on December 17, 2020. Claims 6-13 have been canceled. Claims 1-5 are pending and presented for examination.
Information Disclosure Statement
The references listed in the IDS filed on December 17, 2020 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 and claim 2 recite a processing device, independent claim 5 recites a data generating device. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recites generate data and assign data ID (claims 1-2) and obtain application information or data candidate and generate display (claim5).
These obtain, generate data and assign data are acts that can be practically performed in the human mind. Such mental generate data and assign data fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this 
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of retrieving real-estate information using the computer components as a tool. While this type of automation improves the comparison of information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic 
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Claims 3-4 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a) as anticipated by Cavalcanti et al. (US 2017/0076300 A1).
Regarding claim 1, Cavalcanti discloses an information processing device for processing target data (Fig.1 and ¶[0022]), the device comprising: a preprocessor configured to generate preprocessed data by performing at least one preprocess on the target data (Fig.1 and ¶[0022]); and a preprocess ID assigner configured to assign (Fig.2; ¶[0029] and [0031], i.e., assignment of ID to the users), to the preprocessed data (Fig.2 and ¶[0029], i.e., registration process on data), a preprocess ID corresponding to the at least one preprocess (Fig.2 and ¶[0029], i.e., registration process including assignment of ID to the users). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shamir et al.( US 20170068643 A1) in view of Cavalcanti et al. (US 2017/0076300 A1).
Regarding claim 2, Shamir discloses an information processing device for visualizing target data (abstract of Shamir, i.e., visual depiction of ordered representation of images), the device comprising: a visualization unit configured to generate visualized data by performing at least one visualization process on the target data (¶[0023], Shamir, i.e., generate a visual depiction of a fictional story ( referred to as a story album) based on digital images); and a (¶[0023], Shamir, i.e., assign each node of the selected graph to a respective image), to the visualized data, a visualization process (¶[0023], Shamir).
Shamir, however, does not explicitly disclose assign a visualization process ID corresponding to the at least one visualization process. 
Cavalcanti discloses assign a visualization process ID corresponding to the at least one visualization process (Fig.2 and ¶[0029], i.e., registration process including assignment of ID to the register users’ process). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Shamir and Cavalcanti before them to modify the managing visual process ID into Cavalcanti, as taught by Shamir. One of ordinary skill in the art would be motivated to integrate managing control process ID into Shamir, with a reasonable expectation of success, in order to efficiently managing and organizing the visual data.
Regarding claim 3, Shamir/Cavalcanti combination discloses an algorithm manager configured to manage a plurality of preprocess algorithms (¶[0029],Cavalcanti), wherein the algorithm manager registers a preprocess algorithm applicable to the target data in response to a request from a registering user (¶[0029],Cavalcanti), and the preprocess ID assigner assigns a preprocess ID corresponding to a registration to the registered preprocess algorithm (¶[0029],Cavalcanti). 
Regarding claim 4, Shamir/Cavalcanti combination discloses a data associator configured to associate a data generating device with an owner of data generated (¶[0023]-[0024],Cavalcanti) by the data generating device (¶[0023]-[0024],Cavalcanti); an application associator configured to associate the owner of the data with an application that uses the data (¶[0024] and [0027],Cavalcanti); and a query unit configured to run a query for the owner of the data in accordance with an association between the application and the data (¶[0030]-[0031],Cavalcanti). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chernenkov et al.(US 20170357721 A1) in view of Shamir et al.( US 20170068643 A1).
Regarding claim 5, Chernenkov discloses an image data generating device for generating image data (¶[0003], i.e., generating icon), the device comprising: an application information obtainer configured to obtain application information (¶[0004], i.e., obtaining metadata information) indicating an application to display (¶[0004], [0025] and [0031], i.e., obtaining metadata information indicating web content to display on web application); a data candidate information obtainer configured to obtain data candidate information indicating a candidate for data referenced by the application (step 410 of Fig.4 and ¶[0095]); and a display screen generator configured to generate one or more display screens (step 412 of Fig.4 and ¶[0095]) including a list of application icons Fig.1; (step 412 of Fig.4 and ¶[0095]-[0097]). 
Chernenkoy, however does not disclose indicating the application information and a list of data candidates indicating the data candidate information. Shamir discloses indicating the application information (steps 615-620 of Fig.6, Shamir, i.e., application’s break and return or proceed indication) and a list of data candidates indicating the data candidate information (Fig.6 and ¶[0049], [0053], Shamir).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Chernenkoy and Shamir before them to modify the managing visual process ID into Chernenkoy, as taught by Shamir. One of ordinary skill in the art would be .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berry et al. (US 20170116690 A1) disclose RANKING AND DISPLAYING APPRAISER-CHOSEN COMPARABLES AGAINST MODEL-CHOSEN COMPARABLES.
Kolber et al. (US 20130097093 A1) disclose systems and methods for quantifying job candidates.
Gurvitch et al. (US 20100293108 A1) disclose automated practice management system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

March 25, 2022